Citation Nr: 0622031	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  99-04 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a compensable rating for a right middle 
finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
 

INTRODUCTION

The veteran had active military service from September 1983 
to July 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1998 and January 2002 rating decisions.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's right knee 
disability was caused by his time in service.

2.  The evidence fails to show that the veteran's left knee 
disability was caused by his time in service.

3.  The medical evidence of record reflects that the 
veteran's current finger problems are the result of the post-
service accident and amputation and not the result of the in-
service fracture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
condition are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The criteria for service connection for a left knee 
condition are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for a compensable rating for residuals of a 
fracture of the long finger of the veteran's right hand have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserted (such as at his RO hearing) that he 
injured his right knee when he landed awkwardly while playing 
basketball in the service; and he indicated that both of his 
knees had been bothering him since service.

Service medical records reflect that the veteran sought 
treatment on one occasion while in service for right knee 
pain, but x-rays were normal.  There is no record of any 
complaints of, or treatment for, a left knee injury while in 
service; and the veteran's lower extremities were found to be 
normal on his separation physical.

At a VA examination in February 2005, the examiner noted the 
veteran's in-service complaint of right knee pain, but 
observed that there was no further treatment for this problem 
during service.  The examiner diagnosed the veteran with 
chondromalacia with femoropatellar syndrome of the knee 
bilaterally.  However, he opined that it is not likely that 
the event that occurred in the 1980s, which was described in 
the veteran's service medical records, continued to the 
veteran's present conditions.  The examiner then explained 
that he was of the opinion that the problems the veteran 
currently has with his knees are due to the aging process and 
are not related to his military service.

VA treatment records clearly show current bilateral knee 
problems.  However, the veteran's claims file is void of a 
medical opinion of record stating that it is as likely as not 
that his current knee problems are related to his time in 
service.  Furthermore, the treatment records also document 
several post service knee injuries, such as when the veteran 
felt knee pain when landing after jumping in July 1997; or 
when veteran heard a pop in his knee while playing basketball 
in December 1997, and was diagnosed with a sprained left 
knee.

While the veteran believes that his bilateral knee disability 
began in service, he is not medically qualified to provide an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Given that the medical evidence fails to relate the veteran's 
current bilateral knee condition to his time in service, the 
veteran's claims for entitlement to service connection for 
left and right knee disabilities are denied.
 
II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran currently receives a noncompensable rating for 
the residuals of a fracture to the proximal interphalangeal 
joint fracture of the middle finger on his right hand under 
38 C.F.R. § 4.71a, DC 5226.  Under this diagnostic code, a 10 
percent rating is assigned for either favorable or 
unfavorable ankylosis of the long finger.  

The veteran asserted that he had limited motion in the PIP 
joints in his long and index fingers which he believes is the 
result of an in-service fracture.

While the veteran fractured the long finger of his right hand 
during service, following service, he had an industrial 
accident which resulted in the amputation of the distal 
portion of the long finger on his right hand.

In January 2003, the veteran underwent a VA examination in an 
effort to determine the degree of disability caused by the 
in-service injury to the finger as compared to his post-
service injury.  The examiner found that there was no 
evidence of ankylosis clinically and that the loss of motion 
was likely due to the soft tissue changes, rather than bony 
changes.  The examiner concluded that the functional loss 
related to the in-service fracture was minimal and the 
majority of any disability would be related to his industrial 
accident. 

The examiner re-examined the veteran in February 2005 and 
opined that there was no service connected disability of the 
right hand; rather, the veteran's disability is related 
highly to the trauma of the industrial accident.  The 
examiner also opined that no disability resulted from a bone 
cyst that was removed.  

The veteran submitted several records from private doctors, 
including a letter from Dr. Dilday in June 2001 which 
indicated that the veteran had evidence of ankylosis and 
restricted motion in the long finger of his right hand; 
however, Dr. Dilday failed to address the role of the post-
service accident and subsequent amputation, and, therefore 
his letter fails to address the critical issue in this case.  
Attempts were made to obtain the treatment records from Dr. 
Dilday, but the veteran failed to complete the information 
request forms.

As such, the current medical evidence demonstrates that any 
problems the veteran is having with the long finger of his 
right hand are a result of the amputation caused by the 
industrial accident and not by the residuals of the veteran's 
in-service fracture.  Accordingly, the criteria for a 
compensable rating for residuals of a fracture of the long 
finger on the veteran's right hand have not been met, and his 
claim is therefore denied.
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2004.  By this, and by previous 
letters, the statements of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  Consent 
was sought from the veteran to obtain additional private 
treatment records, but the veteran appears to have never 
completed the appropriate request forms.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at several RO hearings, 
and was offered the opportunity to testify at a hearing 
before the Board, but he declined.  

The veteran submitted several additional treatment records 
addressing his current knee condition following the issuance 
of the most recent supplemental statement of the case; 
however, as these records merely duplicate evidence which is 
already of record, an additional waiver is not necessary.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that finger disability increased 
in severity was needed, and he has been provided with ample 
time and assistance to acquire any available evidence.  As 
such, he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, in light of the denial of the veteran's 
service-connection claims, no initial disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess.  Because VA's duties to notify and assist have 
been met, there is no prejudice to the veteran in 
adjudicating this appeal.








	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

A compensable rating for a right middle finger disability is 
denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


